DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Non-Final is resubmitting to replace the previous Office Action filed on 04/18/2020 due to missing rejection of claim 7.  Please to withdraw the previous Office Action and to restart a period time.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 5, 9, 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grupp et al [US 2020/0090425]
Claim 1. A method for controlling power output by a battery in a vehicle (an event or state of the vehicle 12 is determined based on the time series of values of the electrical or voltage at the vehicle battery 10 (see abstract, Fig. 1, 7, para [0005, 0006, 0026]), comprising:
storing, by a controller, at least one fingerprint, where the fingerprint is indicative of a sequence of vehicle events and is derived from voltage measurements of the battery during the sequence of vehicle events; measuring, by the controller, voltage of the battery during a sequence of vehicle events to form a time series, where each vehicle event is powered by the battery (the microcontroller 68 analyzes and the memory 72 stores all wide variety of vehicle events, states, and circumstances can be detected using the battery voltage sensor data and one or a combination of two or more of the analytical methods described above or other methods. Among the detectable vehicle events are the combinations of them such as vehicle engine turned on by the ignition system 26, vehicle engine turned off (see Figs. 1, 2, para [0032, 0035, 0055]), wherein one of the events is a fingerprint relative to the measured vehicle’s battery voltage values over time series by the voltage sensing circuitry 85, see Figs. 1, 2, para [0006, 0040]);
constructing, by the controller, an unknown fingerprint from the voltage measurements made during the sequence of vehicle events, where the unknown fingerprint is indicative of a sequence of vehicle events (the microcontroller analyzes of data events including fingerprint and measured voltage over time series, see abstract, para [0006]);
comparing, by the controller, the unknown fingerprint to the at least one fingerprint (the microcontroller analyzes and compares the fingerprint to a unique fingerprint to be matched or unmatched, see para [0006, 0040]);
receiving, by the controller, a start signal, where the start signal is a request to start the engine of the vehicle (the microcontroller received and analyzed the fingerprint for engine start, see para [0040]); and
in response to receiving the start signal and based on the comparison of the unknown fingerprint to the at least one fingerprint, outputting electric power from the battery to an electric starter motor of the vehicle (the microcontroller generates signal and voltage output from the battery 10 to start the engine, see Figs. 1, 2, para [0006, 0040]).

Claim 5.  The method of claim 1 wherein the vehicle events include turning on/off headlights, unlocking and locking doors, activating and deactivating windshield wipers and opening and closing a window (the vehicle events, see para [0006, 0071, 0074]). 

Claim 9.  The method of claim 1 wherein comparing the unknown fingerprint to the at least one fingerprint further comprises computing a similarity metric between the unknown fingerprint and the at least one fingerprint (the microcontroller receives the fingerprint in terms of exemplar vector or any set of parameter values that can be correlated with one or more corresponding events or state, see para [0040]). The exemplar vector and/or parameters could be a metric, see para [0049]).

Claim 11.  The method of claim 1 further comprises updating the at least one fingerprint stored in the controller in response to a match between the unknown fingerprint and the at least one fingerprint (the microcontroller 68 and memory 72 for storing fingerprint data, see Figs. 1, 2, para ([0032, 0035, 0055]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Grupp et al [US 2020/0090425] in view of Flick [US 6,140,939]
Claim 2.  Grupp et al fails to disclose restricting electric power output from the battery to the electric starter motor in response to a mismatch between the unknown fingerprint and the at least one fingerprint. However, Grupp et al discloses the microcontroller analyzes and compares the fingerprint to a unique fingerprint to be matched or unmatched for engine start, (see para [0006, 0040]).
Flick suggests that the other vehicle security systems may be associated with the ignition of the vehicle. More particularly, one type of conventional vehicle security system includes a passive transponder either carried by the keychain or embedded in the ignition key. When the transponder is positioned adjacent the ignition switch, the transponder is inductively powered and transmits a uniquely coded signal to a receiver in the vehicle. When a properly coded transponder is detected, the vehicle engine may be allowed to start, for example. In other words, an ignition or fuel cutoff is normally operative to prevent the engine from starting or running, unless the proper transponder is sensed (see Figs. 1-5, col. 1, lines 45-57). Other variation of vehicle security systems includes a reader or sensor, such as for sensing biometric information from a user. For example, the fingerprint of a user may be sensed and compared against a previously learned reference fingerprint to allow opening of the vehicle door or starting of
the engine (see col. 1, lines 65-67, col. 2, lines 1-5, 22-27, col. 8, lines 26-34). Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the vehicle security system authorized and/or preventing of starting the vehicle engine based on the fingerprint of Flick to the microcontroller receives the measured fingerprint for starting the vehicle engine of Grupp et al for
preventing of unauthorized person operating the vehicle and preventing vehicle theft by the fingerprint security system.

4.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Grupp et al [US 2020/0090425] in view of Zhang et al [US 2019/0158340]
Claim 10.  Grupp et al fails to discloses comparing the unknown fingerprint to the at least one fingerprint using dynamic time warping. However, Grupp et al discloses the the microcontroller analyzes and compares the fingerprint to a unique fingerprint to be matched or unmatched for engine start in time series, (see para [0006, 0040]).
Zhang et al suggests that the map may be computed using dynamic time warping (DTW). The DTW may comprise a constraint on at least one of: the map, the items of the first Cl time series, the items of the second Cl time series, the first time duration, the second time duration, the first section, and/or the second section. Suppose in the map, the i{th} domain item is mapped to the j{th} range item, (see para [0255]). Therefore, it
would have been obvious to one skill in the art before the effective file date of the invention to implement the dynamic time warping of Zhang et al to the microcontroller analyzed fingerprint in time series of Grupp et al for greater accuracy and reliable fingerprint results to prevent of unauthorized person or theft trying to operate the vehicle.


Conclusion
5.	Examiner is very regrettable to withdrawn the Non-final office action filed on 04/18/2022 because of missing to reject of claim 7.

6.	Claims 12-20 are allowed because the prior art fails to teaching and/or suggesting of a driver authentication system for a vehicle, comprising:
a switching circuit interconnecting a vehicle battery with an electric starter motor, where the switching circuit includes a low power circuit path, a high-power circuit path and a switch that selectively connects the battery to at least one of the low-power circuit path or the high power circuit path; and a controller interfaced with the voltage sense circuit and the switch, wherein the controller constructs an unknown fingerprint from the voltage measurements made during a sequence of vehicle events, compares the unknown fingerprint to the one or more fingerprints and actuates the switch based on the comparison of the unknown fingerprint to the one or more fingerprints, where each vehicle event is powered by the battery.

7.	Claims 3, 4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to teaching and/or suggesting of “the measuring voltage of the battery further comprises measuring voltage of the battery at a first sampling rate; detecting turning of an ignition key to an on position; and measuring voltage of the battery at a second sampling rate in response to detecting the ignition key in the on position, where the second sampling rate is higher than the first sampling rate”.
And/or “wherein constructing an unknown fingerprint further comprises identifying one or more stable segments of voltage measurements in the time series and extracting unstable segments of voltage measurements from the time series, where magnitude of the voltage measurements in the one or more stable segments is substantially the same with a given stable segment and the unstable segments are comprised of the voltage measurements that fall between two stable segments’.

8.	Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.





/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
05/09/2022